Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 13, 14 and 15 recite extracting a user relationship indicated between each two IDs and a credibility index; constructing a user relationship graph between each two IDs and a credibility index of each data source; and regulating the user relationship graph according to the credibility index; wherein constructing the user relationship graph comprises: determining each ID as a point and creating a connected edge corresponding to each user relationship, calculating credibility of each connecting edge according to the credibility index of each data source, a time decay coefficient of credibility of the user relationship and a time difference value between a time point when the user relationship occurs and a present time point, performing sequencing according to the credibility to obtain a sequence result, and after performing sequencing, adding each connecting edge into the user relationship graph according to the sequencing result to construct the user relationship graph, one connecting path being between every two points in the user relationship graph. 

The limitation of extracting a user relationship indicated between each two IDs and a credibility index of each data source, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “apparatus” or an “electronic device” language, “extracting” in the context of this claim encompasses observing user relationships between IDs in data sets and recording these observations with pencil and paper. The limitation of constructing a user relationship graph, the user relationship graph taking each ID as a point and taking the user relationship as a connecting edge, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “apparatus” or an “electronic device” language, “constructing” in the context of this claim encompasses the user evaluating the observed relationships recorded with pencil and paper constructing a user relationship graph based on the observation and evaluation.  The limitation of regulating the user relationship graph according to the credibility index to determine an ID connected graph of each user, each ID in the ID connected graph being associated and belonging to the same user, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from practically being performed in the mind.   For example, but for the “apparatus” or an “electronic device” language, “regulating” in the context of this claim encompasses the user, recorded with pencil and paper, modifying the user relationship graph based on observing the credibility index and evaluating its effect on the relationship graph.  The limitation of determine each ID as a point and creating a connecting edge corresponding to each user relationship, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from practically being performed in the mind.   For example, but for the “apparatus” or an “electronic device” language, “determining” in the context of this claim encompasses the user, mentally observing IDs and recording the IDs, with pencil and paper, as points and connecting edges between points to represent relationships.  The limitation of calculating credibility of each connecting edge according to the credibility index of each data source, a time decay coefficient of credibility of the user relationship and a time difference value between a time point when the user relationship occurs and a present time point, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but from the recitation of implementing it on generic computer components.  That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from representing a mathematical concept.   For example, but for the “apparatus” or an “electronic device” language, “calculating” in the context of this claim encompasses a mathematical concept involving calculation of credibility based on credibility index, time decay coefficient and a time difference value.  The limitation of performing sequencing according to the credibility to obtain a sequencing result, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from practically being performed in the mind.   For example, but for the “apparatus” or an “electronic device” language, “performing sequencing” in the context of this claim encompasses the user, mentally evaluating the credibility to sort/sequence values with pencil and paper.  The limitation of adding each connecting edge into the user relationship graph according to the sequencing result to construct the user relationship graph, one connecting path being between every two points in the user relationship graph, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “apparatus” or an “electronic device” nothing in the claim element precludes the step from practically being performed in the mind.   For example, but for the “apparatus” or an “electronic device” language, “adding each connecting edge into the user relationship graph” in the context of this claim encompasses the user, manually adding connecting edges to a user relationship graph, recorded with pencil and paper, according to evaluated sequencing results.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1 and 13-15 recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using an apparatus or and electronic device to perform the discussed abstract ideas. The apparatus or electronic device in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer functions). The other additional element of reading user information comprising representation forms of IDs of a plurality of data sources represents mere extra-solution activity to the judicial exception. The additional element represents mere data gathering steps that is necessary to examine the data in the extracting, constructing and regulating steps.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1 and 13-15 are directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an apparatus or and electronic device to perform the abstract idea steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, reading user information, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the element of reading user information is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains a “it is usually necessary to find multiple IDs of the same user for different devices and applications to conveniently make statistics about using habits of the same user to implement merging. When determining that multiple IDs belong to the same user, data sets of different platforms and terminals are associated. A present manner is to collect ID data of different terminals, then extract a relationship that multiple IDs belong to the same user from the ID data and construct an ID connected graph to unify the IDs of the same user” (see US 2022/0027389, [0003]).  Claims 1 and 13-15, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite mere tools of data gathering. Accordingly, claims 1 and 13-15 are not patent eligible.

Claim 2-12 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 2-12 recite the same abstract idea of extracting a user relationship; constructing a user relationship graph; and regulating the user relationship graph practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 

Claim 2 recites the additional limitation of acquiring IDs of each user in the plurality of data sources, different combination forms being adopted for the IDs of each data source; and performing at least one of the following operations: when determining that two IDs in the same time period belong to the same user, recording a first representation form of the two IDs; when determining that two IDs in the same time period are used for executing the same operation and the two IDs belong to the same user, recording a second representation form of the two IDs; and, when determining that one ID in the same time period is used for executing a target operation, recording a third representation form of the one ID. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of mentally observing IDs from each data source and evaluating the IDs to determine when two IDs in the same time period belong the same user then manually, with pencil and paper, recording a first representation form of the two IDs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible. 

Claim 3 recites the additional limitation of wherein extracting the user relationship indicated between each two IDs and the credibility index of each data source according to the representation forms of the IDs of the plurality of data sources comprises at least one of the following operations: extracting a first user relationship from the first representation form of the two IDs and the second representation form of the two IDs, and determining a first initial credibility index of a data source corresponding to the first user relationship, the first user relationship indicating the data source and a user relationship indicated between each two IDs; extracting a second user relationship from the second representation form of the two IDs and the third representation form of the one ID, and determining a second initial credibility index of a data source corresponding to the second user relationship; and extracting a third user relationship from the second representation form of the two IDs and the third representation form-of the one ID, and determining a third initial credibility index of a data source corresponding to the third user relationship. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of mentally extracting user relationships from the observed user IDs and observing the associated credibility index from each data source. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 3 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 3 is not patent eligible.

Claim 4 recites the additional limitation of wherein extracting the second user relationship from the second representation form of the two IDs and the third representation form of the one ID and determining the second initial credibility index of the data source corresponding to the second user relationship comprises: arranging the user information according to an acquired time sequence; detecting each time window after arranging the user information, a first time period being added to a present detection time point every time when a time window is detected; and when two IDs in the user information are different and the two IDs in the time window are used for executing different operations, determining the second user relationship and determining the second initial credibility index of the data source corresponding to the second user relationship. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of mentally arranging user information according to observed time sequence and observing time windows and evaluating when two IDs are different in a time window in order to determine a second user relationship. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 4 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 4 is not patent eligible.

Claim 5 recites the additional limitation of extracting the third user relationship from the second representation form of the two IDs and. the third representation form of the one ID and determining the third initial credibility index of the data source corresponding to the third user relationship comprises: arranging the user information according to an acquired time sequence; detecting each time window after arranging the user information, a second time period being added to a present detection time point every time when a time window is detected; and when two IDs in the user information are different and a ratio value that the two IDs in the time window are used for executing the same operation is higher than a preset ratio value, determining the third user relationship and determining the third initial credibility index of the data source corresponding to the third user relationship. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of mentally arranging user information according to observed time sequence and observing time windows and evaluating when two IDs are different based on a ratio value within a time window is greater than a pre-defined threshold then making an recordation of a third user relationship on pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 5 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 5 is not patent eligible.

Claim 6 recites the additional limitation of wherein constructing the user relationship graph comprises: determining each ID as a point and creating a connecting edge corresponding to each user relationship; calculating credibility of each connecting edge according to the credibility index of each data source, a time decay coefficient of credibility of the user relationship and a time difference value between a time point when the user relationship occurs and a present time point; performing sequencing according to the credibility to obtain a sequencing result; and after performing sequencing, adding each connecting edge into the user relationship graph according to the sequencing result to construct the user relationship graph, one connecting path being between every two points in the user relationship graph. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 6 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 6 is not patent eligible.

Claim 7 recites the additional limitation of when determining that the user relationship is a first user relationship or a third user relationship, determining the connecting edge corresponding to the user relationship as a first-type edge, two IDs indicated by the first-type edge belonging to the same user; and when determining that the user relationship is a second user relationship, determining the connecting edge corresponding to the user relationship as a second-type edge, the two IDs indicated by the second-type edge not belonging to the same user. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 7 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 7 is not patent eligible.

Claim 8 recites the additional limitation of determining a first credibility index variation of each connecting edge and a second credibility index variation of each data source; regulating the credibility index of each data source according to the first credibility index variation and the second credibility index variation; and regulating the user relationship graph according to the regulated credibility index to determine the ID connected graph of each user. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 8 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 8 is not patent eligible.

Claim 9 recites the additional limitation of for a connecting edge that is not added to the user relationship graph, determining a first credibility index sub-variation according to a type of the connecting edge; for a connecting edge that has been added to the user relationship graph, accumulating a credibility index variation to obtain a second credibility index sub-variation; and determining the first credibility index variation according to the first credibility index sub-variation and the second credibility index sub-variation. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 9 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 9 is not patent eligible.

Claim 10 recites the additional limitation of acquiring a point number of each maximal connected branch in the user relationship graph, the maximal connected branch comprising a plurality of points; when determining that the point number of the maximal connected branch exceeds a preset point number, obtaining an ID code corresponding to the maximal connected branch, the ID code being obtained by encrypting a result for splicing a data source of each of all IDs in the maximal connected branch and all IDs in the maximal connected branch, and the ID code indicating that all IDs in the maximal connected branch belong to the same user; and determining the maximal connected branch indicated by the ID code as an ID connected branch of the same user to determine the ID connected graph corresponding to each user. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 10 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 10 is not patent eligible.

Claim 11 recites the additional limitation of acquiring new user information; analyzing the new user information to determine a new connecting edge; extracting a new ID: code belonging to the same user according to the new connecting edge; and accessing an ID code maintenance table, and when determining that an old ID code in the ID code maintenance table is the same as the new ID code, merging the old ID code and the new ID code, and determining that a user indicated by the old ID code and a user indicated by the new ID code are the same user, the ID code maintenance table recording modification information of ID codes. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step as each of the disclosed limitation may be performed mentally and then manually observed and evaluated with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 11 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 11 is not patent eligible.

Claim 12 recites the additional limitation of executing a cleaning operation on the user information, the cleaning operation at least comprising data format cleaning and numerical range exception cleaning, the data format cleaning indicating cleaning of data inconsistent with a preset data format and the numerical range exception cleaning indicating cleaning of data inconsistent with the representation forms of the IDs. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step where observed data is evaluated and cleaned of inconsistencies on pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 12 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 12 is not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czyzewicz et al., US 2010/0042680 (hereinafter Czyzewicz) in view of Rogynskyy et al., US 2019/0361941 (hereinafter Rogynskyy).

For claims 13-15, Czyzewicz teaches an Identifier (ID) association method, comprising:
reading user information, the user information comprising representation forms of IDs of a plurality of data sources (see [0062], “collecting users’ online identities, and allowing them to be discovered, retrieved and/or updated,” [0066]);
extracting a user relationship indicated between each two IDs according to the representation forms of the IDs of the plurality of data sources (see Fig. 3, [0066], “The users represented by identity graphs 89, 90, 91 and 92 have relationships 99 with the user represented by IG 88 on a first web site or application. These relationships 99 form a part of the social graph 86 of the user with identity graph 88,” [0081], “relationships of a particular user,”);
constructing a user relationship graph, the user relationship graph taking each ID as a point and taking the user relationship as a connecting edge (see Fig. 3, [0066], “user represented by identity graph 88...relationships 99 form a part of the social graph 86 of the user with identity graph 88” and “Each of the users represented by identity graphs 89, 90, 91 and 92 has identities 94, 95, 96, 97” where relationships associated with user identity graph 88 represents constructed user relationship graph with associated IDs 89, 90, 91 and 92); and
regulating the user relationship graph to determine an ID connected graph of each user, each ID in the ID connected graph being associated and belonging to the same user (see [0062], “collecting users’ online identities, and allowing them to be...updated,” [0066], “The users represented by identity graphs 89, 90, 91 and 92 have relationships 99 with the user represented by IG 88 on a first web site or application. These relationships 99 form a part of the social graph 86 of the user with identity graph 88,” [0081], “relationships of a particular user” where relationships with identity graph 88 shows multiple IDs belonging to the same user, [0104], “Another feature of the invention is that it permits identity and social graph discovery, autodiscovery, recording and updating” and updating the relationships with identity graph 88 represents regulating the user relationship graph to determine and ID connected graph of each user).

Rogynskyy teaches “credibility index of each source” and “regulating the user relationship graph according to the credibility index to determine an ID connected graph of each user” (see [0054], “constructing a node graph based on electronic activity. The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities,” [0080], “node graph generation system 200 can be configured to periodically regenerate or recalculate the node graph. The node graph generation system 200 can do so responsive to additional data being ingested by the system 200. When new electronic activities or data is ingested by the node graph generation system 200, the system 200 can be configured to recalculate the node graph as the confidence scores (as will be described later) can change based on the information included in the new electronic activities,” [0089], “confidence score for each value can also be based on the below-described health score of the data source from which the value was received,” [0091], “Another dimension can identify the source, which can have an associated trust score that can be used to determine how much weight to assign to the data point from that source...These dimensions are all used to determine a confidence score,” [0185] “activities involving two nodes and the impact a time decaying relevancy score has on the connection strength between the two nodes,” [0091], “dimensions are all used to determine a confidence score...contribution can be indicative of the data point’s contribution towards the confidence score of the value.  The contribution score of a data point can decay over time as the data point becomes staler.  The contribution scores of each of the data points derived from electronic activities...used to compute the confidence score of the value of a field of the node profile” and “Another dimension can identify a time at which the data point was generated,” [0095], “Each of these data points can also include a timestamp. The timestamp of a data point can identify when the data point was either generated” where timestamp represents time difference value [0095], where confidence score associated with each node/source represents credibility index and recalculating the node graph based on confidence score represents regulating the user relationship graph according to the credibility index).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Czyzewicz with the teachings of Rogynskyy to “indicate a level of certainty that the value” derived from a source is accurate and relatively current (see Rogynskyy, [0096]).



Response to Amendments & Arguments

Applicant’s amendments with respect to claim objections have been fully considered and are persuasive.  The objection to claims 14-15 has been withdrawn. 

Applicant’s amendments with respect to claim being indefinite have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 2 has been withdrawn. 

Applicant's amendments and arguments with respect to claims rejected under 35 U.S.C. 101 that are directed to an abstract idea without significantly more have been fully considered but they are not persuasive. 

The applicant argues “the present application is realized by relying on the computer terminal to execute the computer program, the whole process is run or executed independently by the computer, and the computer follows the laws of nature during the entire running process.  The operation is carried out without any participation of human beings.”  The examiner respectfully disagrees.  As disclosed in the corresponding rejection above, almost all of the claim limitations are identified as an abstract idea that is capable of being performed mentally or manually with pencil and paper, or represents mathematical concept(s).  The fact that the applicant envisions the components being performed by a generic computer without human intervention does not overcome the limitations being directed to abstract ideas.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al., US 20100063993. [0153] “global ID graph is created so that each user’s own unique footprint of IDs...are mapped with all other known users.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169